     Case 2:19-cv-01131-MCE-KJN Document 27 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARQUIS DOMINIQUE MOORE,                          No. 2:19-cv-1131 MCE KJN P
12                       Petitioner,
13           v.                                         ORDER
14    STU SHERMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 20, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed August 20, 2020, (ECF No. 26) are

28   ADOPTED in full.
                                                       1
     Case 2:19-cv-01131-MCE-KJN Document 27 Filed 10/05/20 Page 2 of 2

 1             2. Respondent’s motion to dismiss (ECF No. 17) is GRANTED.
 2             3. The petition for writ of habeas corpus (ECF No. 1) is DISMISSED with prejudice as
 3   barred by the statute of limitations.
 4             4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 5   § 2253.
 6             5. The Clerk of the Court is directed to close this case.
 7             IT IS SO ORDERED.
 8   Dated: October 4, 2020

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          2
